PER CURIAM.
Plaintiffs Lucille and Vincent DeAngelo appeal a partial final judgment entered in *1011favor of defendant Hammermill Paper Company. Hammermill cross appeals a non-final order of the trial court rendered prior to the partial final judgment; the order denied the trial court’s own motion for involuntary dismissal for lack of prosecution. We reverse as to the non-final order on cross-appeal; therefore, the main appeal is moot and we do not address it.
It appears on the face of the record that no activity by filing of pleadings, order of court, or otherwise occurred for a period of one year in this instance. The trial court moved for involuntary dismissal pursuant to Florida Rule of Civil Procedure 1.420(e), but denied its own motion after hearing the DeAngelos’ showing of cause for the lack of prosecution. We have reviewed the record and do not find that the DeAngelos demonstrated good cause sufficient to avoid dismissal. See Yeargan v. Arrow Air, Inc., 561 So.2d 354 (Fla. 3d DCA 1990).
We therefore reverse and remand with instructions for the trial court to dismiss the DeAngelos’ entire action. Magers v. Walker’s Cay Air Terminal, Inc., 451 So.2d 867 (Fla. 4th DCA 1983), rev. denied, 458 So.2d 273 (Fla.1984).
REVERSED and REMANDED with instructions.
DELL, WALDEN and GUNTHER, JJ., concur.